Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 3/30/2021, Applicant amended claim 1.  Claims 1-31 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-31 have been considered but are moot because they do not address the outstanding preliminary double patenting rejections.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15-19. 22-28 and 30-31 of copending Application No. 16/715,063 in view of Jonsson in view of Cella.   Application 16/715,063 does not claim and carrying out operating state monitoring of the local sensor by comparing current time stamps with historical and/or empirical time stamps.   Jonsson, however, discloses determining conditions for generating time stamps in advance (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)  Jonsson does not disclose comparing current data to historical and/or empirical data and therefore does not disclose and carrying out operating state monitoring of the local sensor by comparing current time stamps with historical and/or empirical time stamps. Cella, in the same field of endeavor as Jonsson, however discloses the limitation.  (Cella, ¶1025; Sensed conditions may be compared to historical data to identify or predict a state, condition or outcome.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Jonsson with the known technique of comparing current data, i.e. time stamps, with historical data, as taught by Cella, in order to identify or predict a state or condition of systems. (Cella, ¶1025)
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,067 (US Pub. 2020/0191609 A1)
1
27
2
27 in view of Jonsson and Cella
4
27 in view of Jonsson and Cella
5
27 in view of Jonsson and Cella
6
27 in view of Jonsson and Cella
7
27 in view of 21 and 22
8
27 in view of 2
9
27 in view of 3
10
27 in view of 4
11
27 in view of 5
12
27 in view of 6
13
27 in view of 7
14
27 in view of 7 in view of 19
15
27 in view of 20
16
27 in view of 21
17
27 in view of 22
18
27 in view of 23
19
27 in view of 26
20
27
21
27 in view of 28
22
27 in view of 28 in view of 29
23
27 in view of 30
24
27 in view of 31
25
27 in view of 32
26
27 in view of Cella
27
27 in view of 34
28
27 in view of 35
29
27 in view of 36
30
27 in view of 36
31
27 in view of 36 in view of 25


Claims 1-2, and 4-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15-19, 21-28 and 30-31 of copending Application No. 16/715,067 in view of Jonsson in view of Cella.   Application 16/715,067 does not claim and carrying out operating state monitoring of the local sensor by comparing current time stamps with historical and/or empirical time stamps.   Jonsson, however, discloses determining conditions for generating time stamps in advance (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)  Jonsson does not disclose comparing current data to historical and/or empirical data and therefore does not disclose and carrying out operating state monitoring of the local sensor by comparing current time stamps with historical and/or empirical time stamps. Cella, in the same field of endeavor as Jonsson, however discloses the limitation.  (Cella, ¶1025; Sensed conditions may be compared to historical data to identify or predict a state, condition or outcome.) Consequently, it would have Cella, ¶1025)
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,063 (US Pub. 2020/0196032 A1)
1
23
2
23 in view of Jonsson and Cella
4
23 in view of Jonsson and Cella
5
23 in view of Jonsson and Cella
6
23 in view of Jonsson and Cella
7
23 in view of 17 and 18
8
23 in view of 2
9
23 in view of 3
10
23 in view of 4
11
23 in view of 5
12
23 in view of 6
13
23 in view of 7
14
23 in view of 7 in view of 15
15
23 in view of 16
16
23 in view of 17
17
23 in view of 18
18
23 in view of 19
19
23 in view of 22
20
23
21
23 in view of 24
22
23 in view of 24 in view of 25
23
23 in view of 26
24
23 in view of 27
25
23 in view of 28
26
23 in view of Cella
27
23 in view of 30
28
23 in view of 31
29
23 in view of 31
30
23 in view of 31
31
23 in view of 31 in view of 21



Claims 1-2, and 4-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 17-21 and 24-32 of copending Application No. 16/715,060 in view of Jonsson in view of Cella.   Application 16/715,060 does not claim and carrying out operating state monitoring of the local sensor by comparing current time stamps with historical and/or empirical time stamps.   Jonsson, however, discloses determining conditions for generating time stamps in advance Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)  Jonsson does not disclose comparing current data to historical and/or empirical data and therefore does not disclose and carrying out operating state monitoring of the local sensor by comparing current time stamps with historical and/or empirical time stamps. Cella, in the same field of endeavor as Jonsson, however discloses the limitation.  (Cella, ¶1025; Sensed conditions may be compared to historical data to identify or predict a state, condition or outcome.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Jonsson with the known technique of comparing current data, i.e. time stamps, with historical data, as taught by Cella, in order to identify or predict a state or condition of systems. (Cella, ¶1025)
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,060 (US Pub. 2020/0196031 A1)
1
25
2
25 in view of Jonsson and Cella
4
25 in view of Jonsson and Cella
5
25 in view of Jonsson and Cella
6
25 in view of Jonsson and Cella
7
25 in view of 20
8
25 in view of 2
9
25 in view of 3
10
25 in view of 4
11
25 in view of 5
12
25 in view of 6
13
25 in view of 7
14
7 in view of 17
15
25 in view of 18
16
25 in view of 19
17
25 in view of 20
18
25 in view of 21
19
25 in view of 24
20
25
21
25 in view of 26
22
25 in view of 26 in view of 27
23
25 in view of 8
24
25 in view of 8
25
25 in view of 8 in view of 9
26
25 in view of Cella
27
25 in view of 28
28
25 in view of 29
29
25 in view of 30
30
25 in view of 31
31
25 in view of 32



Claims 1-2, 4-24 and 27-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 17-21 and 24-32 of copending Application No. 16/715,064 in view of Jonsson in view of Cella.   Application 16/715,064 does not claim and carrying out operating state monitoring of the local sensor by comparing current time stamps with historical and/or empirical time stamps.   Jonsson, however, discloses determining conditions for generating time stamps in advance (Jonsson, ¶0028; One particular method of sending a pulse is to send a time stamp as a pulse to indicate a time each time that the certain amount of the utility has been transferred.)  Jonsson does not disclose comparing current data to historical and/or empirical data and therefore does not disclose and carrying out operating state monitoring of the local sensor by comparing current time stamps with historical and/or empirical time stamps. Cella, in the same field of endeavor as Jonsson, however discloses the limitation.  (Cella, ¶1025; Sensed conditions may be compared to historical data to identify or predict a state, condition or outcome.) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Jonsson with the known technique of comparing current data, i.e. time stamps, with historical data, as taught by Cella, in order to identify or predict a state or condition of systems. (Cella, ¶1025)
This is a provisional nonstatutory double patenting rejection.
Claim Numbers of the Instant Application
Claim Numbers of Copending Application 16/715,064 (US Pub. 2020/0196033 A1)
1
18
2
18 in view of Jonsson and Cella
4
18 in view of Jonsson and Cella
5
18 in view of Jonsson and Cella
6
18 in view of Jonsson and Cella
7
18 in view of 16 and 17
8
18 in view of 2
9
18 in view of 5
10
18 in view of 6
11
18 in view of 7
12
18 in view of 8
13
18 in view of 9
14
18 in view of 9 in view of 12
15
18 in view of 13
16
18 in view of 14
17
18 in view of 15
18
18 in view of 16
19
18 in view of 17
20
18
21
19
22
19
23
18 in view of 3
24
18 in view of 3 in view of 4
27
18 in view of 26
28
18 in view of 2
29
18 in view of 28



Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 24 and 25 would be allowable if A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687